PER CURIAM.
On an order to show cause why the writ of habeas corpus should not issue it appeared that applicant was imprisoned under a sentence imposed by the District Court for the Eastern District of Kentucky. The. complaint is that no proof was submitted to show the automobile involved had been stolen, and that accused was not confronted with the witnesses against him. No application for relief has been made to the Kentucky court. No reason appears why it should not be there made, under the last paragraph of Section 2255 of Title 28 U.S.. C.A. The writ was properly refused.
Affirmed.